Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following in the claim:

	 In claim 8, line 10, change “wherein the end piece of the conductor” to –the coil end piece of the stator winding–

The Examiner's Amendment to the record appears above is only for the purpose of resolving the antecedent basis of the terms “the end piece” and “the conductor”, without changing the scope of the claims.  Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter
	Claims 2-8 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electric machine comprising: an electric motor with a rotor and a stator, the rotor mounted to rotate around a longitudinal axis; an inverter having a power output stage [9]; and the stator comprising a stator winding [6] with at least one coil and a coil end piece [7] extending parallel to the longitudinal axis a circuit board for the inverter [3]; and a connection between the coil end piece [7] and the circuit board [8], wherein the end piece of the conductor is welded or connected in a form-fitting manner directly to a connecting section of the circuit board [8] on which the power output stage [9] of the inverter [3] is located, the connecting section elastic along the longitudinal axis.
	The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834